TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 2, 2013



                                     NO. 03-11-00543-CV


                              Texas Board of Nursing, Appellant

                                                v.

                              Amy Bagley Krenek, RN, Appellee




        APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
           DISMISSED AS MOOT -- OPINION BY JUSTICE GOODWIN




THIS CAUSE having this day come on to be considered, and it appearing to the Court that

nothing is presented for review and the appeal should therefore be dismissed:            IT IS

ACCORDINGLY considered, adjudged and ordered that the judgment of the district court be

vacated and the appeal dismissed as moot in accordance with the opinion of this Court. It is

FURTHER ordered that the appellant pay all costs relating to this appeal, both in this Court and

the court below; and that this decision be certified below for observance.